00DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a heat exchanger, classified in F28F2210/02.
II. Claims 19-20, drawn to a method of additively manufacturing a heat exchanger, classified in B23P15/26.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process the product as claimed can be made by another and materially different process such as by mold casting.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification. The inventions require a different field of search in addition to searching different classes/subclasses (i.e. electronic resources, or employing different search queries). Furthermore the prior art applicable to one invention would not likely be applicable to another invention, in this case the search for the method of Invention II would require additional search to that of the search required for the apparatus of Invention I. The prior art applicable to the apparatus of Invention I would not necessarily be applicable to the method of Invention II especially since for an apparatus claim, such as those in Invention I, per MPEP 2113 “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Furthermore, the search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions and/or embodiments, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple inventions would thus typically involve a .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.
During a telephone conversation with David Fairbairn on 05/26/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Claims 19-20 are thus withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/06/2019, 08/07/2020, and 05/03/2021 were filed before the mailing date of this Office Action.  The submission is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 11, and 13-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claims 2 and 11, it is unclear what Applicant is trying to claim with the recitation of “each of the plurality of secondary fluid channels… is configured to provide an equivalent path for directing fluid flow of the first fluid”. It is particularly unclear what does an equivalent path entails and/or equivalent to what are each of the plurality of secondary fluid channels thus rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes the recitations are interpreted as --each of the plurality of secondary fluid channels… is configured to provide an equivalent path relative to each other for directing fluid flow of the first fluid--.
Regarding Claim 13, it is unclear whether “wherein the primary fluid channel of the inlet manifold and of the outlet manifold is symmetric about a first axis, the plurality of secondary fluid channels of the inlet manifold and of the outlet manifold are symmetric about a second axis, and the second axis forms a non-zero angle with the first axis” means that each of the primary fluid channels are symmetric about a common first axis or if each of the primary fluid channels are symmetric about a respective first axis and if the secondary fluid channels of the inlet manifold and of the outlet manifold are symmetric about a common second axis or if the secondary fluid channels of the inlet manifold and of the outlet manifold are symmetric about a respective second axis thus rendering indefinite the metes and bounds sought for protection of the claim. As best understood per Applicant disclosure, it appears that the primary fluid channel of the inlet manifold is symmetric about its own axis while the primary fluid channel of the outlet manifold is symmetric about its own axis, similarly it appears that the secondary fluid channels of the inlet manifold are symmetric about their own axis while the secondary fluid channels of the outlet manifold are symmetric about their own axis thus  are each symmetric about a respective first axis, the plurality of secondary fluid channels of the inlet manifold and of the outlet manifold are each symmetric about a respective second axis, and each of the second axes corresponding first axis--.
Claims 14-18 are rejected based on their dependency from claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arafat - (US2017/0089643), in view of Takahashi - (US2017/0328644), hereinafter referred to as “Arafat” and “Takahashi” respectively.

Regarding Claim 1, Arafat discloses (Figures 1-3) a heat exchanger manifold (header 24A of heat exchanger 4, here “header” is synonymous to “manifold”) configured to receive or discharge a first fluid (fluid entering at 40A, per Paragraph 0038, first sentence), the manifold comprising:
a primary fluid channel (46, best shown in Figure 3), the primary fluid channel comprising: 
(40A, best shown in Figure 2); and 
a first branched region (interface region between the primary fluid channel 46 and secondary channels 48); and 
a plurality of secondary fluid channels (48, best shown in Figure 3) fluidly connected to the primary fluid channel at the first branched region (as best shown in Figure 2, where flow directors 54 split the flow from the single primary fluid channel 46 into the multiple secondary fluid channels 48), each of the plurality of secondary fluid channels comprising: 
a first end (upstream end, i.e. end connected to the first branched region); and 
a second end (downstream end, i.e. end connected to tertiary fluid channels 50 via a second branched region, i.e. interface region between the secondary fluid channels 48 and tertiary fluid channels 50) opposite the first end (as best shown in Figures 2-3); 
wherein each of the plurality of secondary fluid channels extends radially from the first branched region at the first end (as best shown in Figure 3 the secondary channels 48 extend from the downstream circular-in-cross-section end of the primary channel 46, here the downstream end of the primary channel 46 is where the first branched region is located and thus the secondary channels extend radially, i.e. around the circular-in-cross-section downstream end of the primary channel, from the first branched region), and
a center of the first branched region (inherent center).

However, Takahashi teaches (Figure 4) a heat exchanger manifold (14) comprising: a primary fluid channel (15), the primary fluid channel comprising a fluid port (11, shown in Figure 3) and a first branched region (uppermost branch origination part 35 in Figure 4); and a plurality of secondary fluid channels (first set of passages 34, i.e. the ones with bigger radius R1) fluidly connected to the primary fluid channel at the first branched region (as shown in Figure 4), each of the secondary fluid channels comprising: a first end (upstream end connected to the first branch region), and a second end (downstream end connected to a second branch origination part 35 from which a plurality of tertiary fluid channels 34 with radius R2 extend). In particular, Takahashi teaches wherein each of the plurality of secondary fluid channels has an equal length from a center of the first branched region to the second end for the purpose of equalizing the flow passage resistance thereby surprising flow rate variations of each passage thus resulting in a uniform fluid distribution (per Paragraph 0062) ultimately enhancing heat exchanger efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Arafat, by employing each of the plurality of secondary fluid channels having an equal length from the center of the first branched region to the second end, as taught by Takahashi, for the purpose of equalizing the flow passage resistance thereby surprising flow rate variations of each passage thus resulting in a uniform fluid distribution ultimately enhancing heat exchanger efficiency.  
Regarding Claim 2 as best understood, Arafat as modified teaches the heat exchanger manifold of claim 1 and further teaches wherein each of the plurality of secondary fluid channels is configured to provide an equivalent path (relative to each other per the interpretation given under the 112b rejection above) for directing fluid flow of the first fluid (as set forth in claim 1 above, since each secondary fluid channel has the same length then they each provide an equivalent flow path relative to each other).
Regarding Claim 3, Arafat as modified teaches the heat exchanger manifold of claim 1 and further teaches wherein each of the plurality of secondary fluid channels is tubular (as best shown in Arafat’s Figure 3).
Regarding Claim 4, Arafat as modified teaches the heat exchanger manifold of claim 1 and further teaches wherein the primary fluid channel is symmetric about a first axis (its central longitudinal axis since the primary fluid channel is cylindrical), the plurality of secondary fluid channels are symmetric about a second axis (respective central longitudinal axis of each one of the second fluid channels), and the second axis forms a non-zero angle with the first axis (apparent from Figure 3 where a central longitudinal axis along channel 46 would not be parallel to a respective central longitudinal axis along any one of the secondary fluid channels 48. Here it is noted that the differences between the prior art and the instant disclosed invention are acknowledged, Applicant should instead narrow this claim to instead recite that the arrangement of secondary fluid channels are symmetric along a common axis which form a non-zero angle with the first axis).
Regarding Claim 5, Arafat as modified teaches the heat exchanger manifold of claim 4 and further teaches a second branched region (interface region between the secondary fluid channels 48 and tertiary fluid channels 50) adjacent to the second end of each of the plurality of secondary fluid channels (as best shown in Figures 2-3); and a plurality of tertiary fluid channels (50) fluidly connected to each of the plurality of secondary channels at the second branched region (as best shown in Figures 2-3).
Regarding Claim 6, Arafat as modified teaches the heat exchanger manifold of claim 5 and further teaches wherein the heat exchanger manifold has a fractal geometry (as best shown in Figure 3).
Regarding Claim 7, Arafat as modified teaches the heat exchanger manifold of claim 5 and further teaches wherein each of the plurality of secondary fluid channels is tubular (as best shown in Figure 3), and wherein each of the plurality of tertiary fluid channels is tubular (as best shown in Figure 3).
Regarding Claim 8, Arafat as modified teaches the heat exchanger manifold of claim 5 and further teaches a heat exchanger core (6); wherein the plurality of tertiary fluid channels are fluidly connected to the heat exchanger core (as shown in Figures 2-3 where the tertiary channels are fluidly connected to channels 20 of the core).
Regarding Claim 9, Arafat as modified teaches the heat exchanger manifold of claim 8.
The recitation of “wherein the heat exchanger manifold is configured to be additively manufactured at a build angle of 45 degrees or greater to a horizontal plane based on structural support requirements for additive manufacturing” is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-
Regarding Claim 10, Arafat discloses (Figures 1-3) a heat exchanger (4) comprising: 
an inlet manifold (24A) configured to receive a first fluid (fluid entering at 40A, per Paragraph 0038, first sentence), the inlet manifold comprising:
a primary fluid channel (46/36A, best shown in Figures 2-3), the primary fluid channel comprising: 
a fluid inlet (40A, best shown in Figure 2); and 
a first branched region (interface region between the primary fluid channel 46/36A and secondary channels 48) distal to the fluid inlet (as shown in Figures 2-3); and 
a plurality of secondary fluid channels (48, best shown in Figure 3) fluidly connected to the primary fluid channel at the first branched region (as best shown in Figure 2, where flow directors 54 split the flow from the single primary fluid channel 46 into the multiple secondary fluid channels 48), each of the plurality of secondary fluid channels comprising: 
a first end (upstream end, i.e. end connected to the first branched region); and 
a second end (downstream end, i.e. end connected to tertiary fluid channels 50 via a second branched region, i.e. interface region between the secondary fluid channels 48 and tertiary fluid channels 50) opposite the first end (as best shown in Figures 2-3); 
wherein each of the plurality of secondary fluid channels extends radially from the first branched region at the first end (as best shown in Figure 3 the secondary channels 48 extend from the downstream circular-in-cross-section end of the primary channel 46, here the downstream end of the primary channel 46 is where the first branched region is located and thus the secondary channels extend radially, i.e. around the circular-in-cross-section downstream end of the primary channel, from the first branched region) and a center of the first branched region (inherent center); 
a core (6) in fluid communication with the inlet manifold (as best shown in Figure 2 and per Paragraph 0030, lines 10-13, where the headers 24A and 24B are in fluid communication with the first channels 20); and 
an outlet manifold (24B) in fluid communication with the core (as best shown in Figure 2 and per Paragraph 0030, lines 10-13, where the headers 24A and 24B are in fluid communication with the first channels 20), the outlet manifold comprising (manifolds 24A and 24B are mirror images of each other and thus the same reference characters are used in some instances): 
a primary fluid channel (46/36B), the primary fluid channel comprising: 
a fluid outlet (40B); and 
a first branched region (interface region between the primary fluid channel 46/36B and secondary channels 48) distal to the fluid outlet (as shown in Figure 2); and 
a plurality of secondary fluid channels (48, in the same manner as those shown for the inlet manifold 24A) fluidly connected to the primary fluid channel at the first branched region (as best shown in Figure 2), each of the plurality of secondary fluid channels comprising: 
a first end (downstream end, i.e. end connected to the first branched region); and 
a second end (upstream end, i.e. end connected to tertiary fluid channels 50 via a second branched region, i.e. interface region between the secondary fluid channels 48 and tertiary fluid channels 50) opposite the first end (as best shown in Figures 2-3); 
wherein each of the plurality of secondary fluid channels extends radially from the first branched region at the first end (as best shown in Figure 3 the secondary channels 48 extend from the downstream circular-in-cross-section end of the primary channel 46, here the downstream end of the primary channel 46 is where the first branched region is located and thus the secondary channels extend radially, i.e. around the circular-in-cross-section downstream end of the primary channel, from the first branched region), and a center of the first branched region (inherent center).
Arafat fails to teach wherein each of the plurality of secondary fluid channels of the inlet manifold and of the outlet manifold has an equal length from the center of the respective first branched region to the respective second end.
However, Takahashi teaches (Figures 1-4) a heat exchanger (100) comprising an inlet manifold (14, i.e. left side in Figure 3A) and an outlet manifold (14, i.e. right side in Figure 3A), each comprising (as shown in Figure 4): a primary fluid channel (15), the primary fluid channel comprising a fluid port (11, shown in Figure 3) and a first branched region (uppermost branch origination part 35 in Figure 4); and a plurality of secondary fluid channels (first set of passages 34, i.e. the ones with bigger radius R1) fluidly connected to the primary fluid channel at the first branched region (as shown in Figure 4), each of the secondary fluid channels comprising: a first end (upstream end connected to the first branch region), and a second end (downstream end connected to a second branch origination part 35 from which a plurality of tertiary fluid channels 34 with radius R2 extend). In particular, Takahashi teaches wherein each of the plurality of secondary fluid channels has an equal length from a center of the first branched region to the second end for the purpose of equalizing the flow passage resistance thereby surprising flow rate variations of each passage thus resulting in a uniform fluid distribution (per Paragraph 0062) ultimately enhancing heat exchanger efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Arafat, by employing each of 
Regarding Claim 11 as best understood, Arafat as modified teaches the heat exchanger of claim 10 and further teaches wherein each of the plurality of secondary fluid channels of the inlet manifold and of the outlet manifold is configured to provide an equivalent path (relative to each other per the interpretation given under the 112b rejection above) for directing fluid flow of the first fluid (as set forth in claim 10 above, since each secondary fluid channel has the same length then they each provide an equivalent flow path relative to each other).
Regarding Claim 12, Arafat as modified teaches the heat exchanger of claim 10 and further teaches wherein each of the plurality of secondary fluid channels of the inlet manifold and of the outlet manifold is tubular (as best shown in Arafat’s Figure 3).
Regarding Claim 13, Arafat as modified teaches the heat exchanger of claim 10 and further teaches wherein the primary fluid channel of the inlet manifold and of the outlet manifold are symmetric about a respective first axis (their respective central longitudinal axis since the primary fluid channels are each cylindrical), the plurality of secondary fluid channels of the inlet manifold and of the outlet manifold are symmetric about a respective second axis (respective central longitudinal axis of each one of the second fluid channels), and each of the second axes forms a non-zero angle with the corresponding first axis (apparent from Figure 3 where a central longitudinal axis along channel 46 of each of the manifolds would not be parallel to a respective central longitudinal axis along any one of the corresponding secondary fluid channels 48. Here it is noted that the differences between the prior art and the instant disclosed invention are acknowledged, Applicant should instead narrow this claim to instead recite that the arrangement of secondary fluid channels are symmetric along a common axis which form a non-zero angle with the corresponding first axis).
Regarding Claim 14, Arafat as modified teaches the heat exchanger of claim 13 and further teaches a second branched region (interface region between the secondary fluid channels 48 and tertiary fluid channels 50) adjacent to the second end of each of the plurality of secondary fluid channels of the inlet manifold and of the outlet manifold (as best shown in Figures 2-3); and a plurality of tertiary fluid channels (50) fluidly connected to each of the plurality of secondary channels of the inlet manifold and of the outlet manifold at the second branched region (as best shown in Figures 2-3).
Regarding Claim 15, Arafat as modified teaches the heat exchanger of claim 14 and further teaches wherein at least one of the inlet manifold and the outlet manifold has a fractal geometry (both do, as best shown in Figure 3).
Regarding Claim 16, Arafat as modified teaches the heat exchanger of claim 14 and further teaches wherein each of the plurality of secondary fluid channels of the inlet manifold and of the outlet manifold is tubular (as best shown in Figure 3), and wherein each of the plurality of tertiary fluid channels of the inlet manifold and of the outlet manifold is tubular (as best shown in Figure 3).
Regarding Claim 17, Arafat as modified teaches the heat exchanger of claim 14 and further teaches wherein the plurality of tertiary fluid channels of the inlet manifold and of the outlet manifold are fluidly connected to the core (as shown in Figures 2-3 where the tertiary channels 50 are fluidly connected to channels 20 of the core).
Regarding Claim 18, Arafat as modified teaches the heat exchanger of claim 17.
The recitation of “wherein the inlet manifold and the outlet manifold are configured to be additively manufactured at a build angle of 45 degrees or greater to a horizontal plane based on structural support requirements for additive manufacturing” is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Arafat as modified is the same as or makes the product claimed obvious, meeting the limitation of the claim, particularly since Arafat as modified is also manufacture via additive manufacturing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Winstead - (US 2734224 A) - 19560214
Gruber et al. - (US 5388635 A) - 19950214, teaches a compliant fluidic coolant hat.
Mcneely et al. - (US 6296020 B1) - 20011002, teaches a fluid circuit components based upon passive fluid dynamics.
Ehrfeld et al. - (US 20030039169 A1) - 20030227, teaches a micromixer.
Lavemann et al. - (US 20040195708 A1) - 20041007, teaches a distributor for micro-quantities of liquid.
Robinson - (US 20080190586 A1) - 20080814, teaches a carbon-based waterblock for sealed liquid cooling apparatus has outflow axial channels from which cooler receives coolant.
Shevkoplyas et al. - (US 20090269837 A1) - 20091029, teaches a system for assessing the efficacy of stored red blood cells using microvascular networks.
Mitchell et al. - (US 20090274549 A1) - 20091105, teaches a wall cooling arrangement.
Borenstein et al. - (US 20090316972 A1) - 20091224, teaches a engineered phantoms for perfusion imaging applications.
Das et al. - (US 20100297535 A1) - 20101125, teaches a novel design of fuel cell bipolar for optimal uniform delivery of reactant gases and efficient water removal.
Mckeown et al. - (US 20120125560 A1) - 20120524
Solomon et al. - (US 8241239 B2) - 20120814, teaches a device for removing fluid from blood in a patient.
Roisin et al. - (US 20130206374 A1) - 20130815, teaches a geometry of heat exchanger with high efficiency.
Dibiasio et al. - (US 9656212 B2) - 20170523, teaches a compact hydraulic manifold structure for shear sensitive fluids.
Takahashi - (US 20170328644 A1) - 20171116, teaches a heat exchanger.
Wagner et al. - (US 20180266770 A1) - 20180920, teaches a capillary heat exchanger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763